1                                     UNITED STATES DISTRICT COURT
2                                               DISTRICT OF NEVADA
3
     BRICK SHALAKO HOUSTON, JR,                                  )
4
                                                                 )
5
                               Plaintiff,                        )       Case No.: 2:18-cv-00033-GMN-NJK
             vs.                                                 )
6                                                                )                         ORDER
     WEIR, et al.,                                               )
7                                                                )
                               Defendants.                       )
8
                                                                 )
9            Pending before the Court is the Second Amended Complaint, (ECF No. 14), filed by pro
10   se Plaintiff Brick Shalako Houston, Jr (“Plaintiff”).1 As Plaintiff filed this complaint without
11   leave from the Court, the Court construes this filing as a Motion for Leave to File a Second
12   Amended Complaint. For the reasons stated herein, Plaintiff’s Motion for Leave is
13   GRANTED.
14
     I.      DISCUSSION
15
             This case arises from alleged civil rights deprivations that occurred while Plaintiff was a
16
     pretrial detainee at the Clark County Detention Center (“CCDC”). On November 8, 2018, the
17
     Court entered an order screening Plaintiff’s First Amended Complaint. (Screening Order, ECF
18
     No. 4). In the Screening Order, the Court permitted certain claims to move forward while
19
     dismissing the remaining claims either with or without prejudice.
20
             On January 2, 2019, Plaintiff filed his Second Amended Complaint, in which he
21
     attempts to cure deficiencies raised in the Screening Order. (Mot. for Leave, ECF No. 14). An
22
     amended complaint supersedes the original complaint, and therefore the amended complaint
23
     must be complete in itself. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d
24

25   1
       In light of Plaintiff’s status as a pro se litigant, the Court has liberally construed his filings, holding them to
     standards less stringent than formal pleadings drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94
     (2007).

                                                           Page 1 of 3
1    1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party was named in the original
2    complaint is irrelevant; an amended pleading supersedes the original”). Here, Plaintiff’s
3    Second Amended Complaint merely incorporates the prior complaint by reference and thus
4    fails to meet this standard. The Court therefore strikes the Second Amended Complaint from
5    the record.
6           Nonetheless, to the extent Plaintiff seeks leave to cure the deficiencies raised in the
7    Screening Order, the Court grants Plaintiff thirty (30) days from the date this Order is entered
8    to file a renewed second amended complaint. The Court notes, however, that Plaintiff should
9    file the second amended complaint only if he is able to cure the deficiencies stated in the
10   Screening Order.
11          Furthermore, if Plaintiff chooses to file a second amended complaint, the Court
12   reemphasizes that such a filing supersedes the original complaint, and therefore the second
13   amended complaint must be complete in itself. See Hal Roach Studios, Inc., 896 F.2d at 1546.
14   To meet this requirement, Plaintiff’s second amended complaint must contain all claims,
15   defendants, and factual allegations that Plaintiff wishes to pursue in this lawsuit. Furthermore,
16   the Court notes that Plaintiff’s second amended complaint shall be subject to the screening
17   requirements of 28 U.S.C. § 1915A. If Plaintiff chooses not to file a second amended
18   complaint, the action will move forward on the remaining claims in Plaintiff’s First Amended
19   Complaint as stated in the Screening Order.
20   II.    CONCLUSION
21          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File a Second
22   Amended Complaint, (ECF No. 14), is GRANTED consistent with the foregoing.
23          IT IS FURTHER ORDERED that Plaintiff shall have thirty (30) days to file a second
24   amended complaint curing the deficiencies outlined in the Screening Order.
25




                                                 Page 2 of 3
1          IT IS FURTHER ORDERED that the Clerk of Court shall send to Plaintiff the
2    approved form for filing a § 1983 complaint, instructions for the same, a copy of the Screening
3    Order, (ECF No. 4), and a copy of his First Amended Complaint, (ECF No. 5).
4          IT IS FURTHER ORDERED that if Plaintiff chooses to file a second amended
5    complaint, he must use the approved form and write the words “Second Amended” above the
6    words “Civil Rights Complaint” in the caption. The second amended complaint will be subject
7    to the screening requirements of 28 U.S.C. § 1915A.
8

9                      18 day of June, 2019.
           DATED this _____
10

11                                              ___________________________________
12                                                Gloria M. Navarro, Chief Judge
                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25




                                               Page 3 of 3
